Citation Nr: 1016964	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case is currently under the jurisdiction of 
the Montgomery, Alabama RO.  

The case was remanded for further development in June 2009.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have hearing loss disability of either 
ear for VA compensation purposes as defined in 38 C.F.R. § 
3.385. 


CONCLUSION OF LAW

Service connection for hearing loss is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in February 2005, March 2006, and 
August 2009 letters and the claim was readjudicated in an 
October 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim for service connection for bilateral 
hearing loss at this time.

Service Connection for Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a bilateral hearing 
loss disability based on a theory that such is related to 
exposure to noise trauma in service.  

A threshold requirement in any claim seeking service 
connection is that it must be shown that the claimant has the 
disability for which service connection is sought (hearing 
loss).  38 U.S.C.A. §§ 1110, 1131.  Hearing loss disability 
is defined by regulation.  For the purpose of applying the 
laws administered by VA, impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

During service, audiology testing in December 1997 showed 
pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
10
25
LEFT
5
0
10
30
20

Audiology testing in October 2002 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
-5
20
15
LEFT
-5
0
0
5
15

On the March 2004 retirement examination, audiology testing 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
25
5
LEFT
0
0
5
10
20

On VA audiometry examination in October 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
10
10
15
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner diagnosed bilateral normal 
hearing sensitivity.

Although the Veteran did have some noise exposure in service, 
on audiometric testing he did not exhibit puretone thresholds 
of 40 decibels or greater at any one frequency in either ear, 
puretone thresholds of 26 decibels or greater for three 
different frequencies in either ear, or speech recognition 
scores of less than 94 percent.  Simply put, the inservice 
findings and the October 2009 VA audiometric examination did 
not show a hearing loss disability by VA standards (i.e., as 
defined in 38 C.F.R. § 3.385) in either ear.  Therefore, the 
Veteran has not met the initial threshold requirement for 
substantiating his claim of service connection for hearing 
loss disability.  Accordingly, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


